DETAILED ACTION
Claims 1 - 27 have been presented for examination.  
This office action is in response to submission of the application on 06/14/2019.
Examiner called Applicant on 09/21/2021 and 09/22/2021 and left a message to discuss amendments to put the application in condition for allowance.  However Examiner was not able to speak with Applicant, and no reply to the message was received.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 1, it recites “e) based on such optimized values of said new design data set, performing a recurring process of freezing parameters' values and updating said new car's design, until all said optimized values are implemented in such new design”.  However, it is unclear how the frozen parameters’ values are related to the new car’s design, such that one is “frozen” while the other is “updated”.  Further, it is unclear how the “updating said new car’s design” is distinct from the “are implemented in such new car’s design” since the values of said new design data set themselves amount to a design and do not require any further “implemented”.  The limitation is interpreted for the prior art search as an iterative process of optimizing the design data set using one or more subsets of the parameter values.  Examiner suggests reciting the limitation similar to what is shown Figure 2, and as disclosed in the instant application Pages 21 – 22, such as “based on such optimized values of said new design data set, performing a recurring process of updating and freezing a subset of parameters' values of said new car's design, until all the parameters' values are finalized”.  

With regard to claim 11, it recites “dormant correlations” in “which reveals dormant correlations between said design data and a car’s safety data”.  It is unclear how a correlation can be “dormant” if it actually exists.  Applicant appears to intend “dormant” to encompass “hidden” or “unknown” correlations (see the instant disclosure Page 5 “reveal hidden and unknown correlations between a car's characteristics and the related impact of such characteristics on the human body during crash situations.”).  Examiner notes that “hidden” or “unknown” correlations are not “dormant” since said 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, the claim depends from multiple parent claims, and the dependency is not in the alternative (see MPEP 608.01(n)).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the prior art search, the claim is interpreted as including the parent claim limitations in the alternative.

Claim Interpretation
The claims are interpreted under the broadest reasonable interpretation in light of the specification (see MPEP 2111).

With regard to claim 2, it recites “direct parameters” which is interpreted as reasonably encompassing parameters that do not need to be calculated (see the instant application Page 22).

Claim Objections
Claims 5 and 14 – 15 are objected to because of the following informalities:  there appears to be a typographical error because the claims end in a semicolon.  The claims are interpreted as ending in a period.  Appropriate correction is required.
Claims 19 and 24 are objected to because of the following informalities:  there appears to be a typographical error because the claims recite “gradient decent method” which appears to be missing an “s” since it is very similar to “gradient descent method”.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: there appears to be a typographical error because there is disclosed “gradient decent” (see the instant application Pages 8, 18, 20 and 21) which appears to be missing an “s” since it is very similar to “gradient descent”.  Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art:

None of the prior art of record taken together or in combination with the prior art of record disclose the claim 6 method for optimizing vehicles’ design in terms of safety, comprising the steps of: “based on such optimized values of said new design data set, performing a recurring process of freezing parameters' values and updating said new car's design, until all said optimized values are implemented in such new design” (see parent claim 1), and “where said process of freezing parameters' values and updating the design accordingly includes one iteration relating to said direct parameters' values and a second iteration relating to said analyzed data” in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the Applicant's invention defines over the prior art or record.

None of the prior art of record taken together or in combination with the prior art of record disclose the claim 7 method for optimizing vehicles’ design in terms of safety, comprising the steps of: “based on such optimized values of said new design data set, performing a recurring process of freezing parameters' values and updating said new car's design, until all said optimized values are implemented in such new design” (see parent claim 1), and “where said process of freezing parameters' values and updating the design accordingly includes one iteration relating to said direct parameters' values, a second iteration relating to said calculated parameters' values, and a third iteration 

Rzesnitzek et al. “Two-Stage Stochastic and Deterministic Optimization” teaches optimizing a design by updating and freezing design parameters.  However does not appear to explicitly disclose an iteration related to said direct parameters, and another iteration relating to analyzed data.

Hunkeler et al. “Shape optimisation for crashworthiness followed by a robustness analysis with respect to shape variables” teaches a single design update loop which sets a single geometry and updates a mesh model (see Page 370 “a commercial optimizer is controlling a single loop”), and teaches updating a geometry based on one or more previous geometries (see Page 371, Left).  However does not appear to explicitly disclose an iteration related to said direct parameters, and another iteration relating to analyzed data.

Duan et al. “Crashworthiness design of vehicle structure with tailor rolled blank” teaches determining optimal design in an inner loop, and validating design in an outer loop (see Figure 15).  However does not appear to explicitly disclose an iteration related to said direct parameters, and another iteration relating to analyzed data.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8 - 13, 16 - 18, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. “On design optimization for structural crashworthiness and its state of the art” (henceforth “Fang (On)”) in view of Rzesnitzek et al. “Two-Stage Stochastic and Deterministic Optimization” (henceforth “Rzesnitzek”), and further in .

With regard to claim 1, Fang (On) teaches a computer implemented method for optimizing vehicles' design in terms of safety, comprising the steps of: (Fang (On) Page 1094, Left “With the increasing computational capacity, numerical methods, represented by nonlinear finite element analysis (FEA), have proven effective to predict the crashworthiness.”)
a)  collecting design data sets which include values of design parameters of existing cars' models and values of parameters of related analyzed data; b)  collecting safety data sets of safety parameters' values of said cars' models; (Fang (On) Page 1095, Left a surrogate model of a car design (design parameters of car’s model) can be create based on FEA being performed (values of parameter of related analyzed data) “In crashworthiness optimization, … surrogate models (or metamodels) are more often used as an alternative for formulating the design criteria in terms of an explicit function of design variables in advance of optimization … Then, the FEA is performed at these sample points to establish surrogate models with a certain confidence of approximation for crashworthiness optimization”, and Page 1092, Right values of occupant response can be obtained (safety data sets of safety parameters’ values) “From a biomechanics point of view, occupants’ responses to a crash can be measured by such indices as head injury criteria (HIC), chest acceleration, chest deflection and femur loads under impact”)
c) 	creating an artificial neural network, such that values from said design data sets are used for the input layer and values from said safety data sets are used for the target output layer, such that the neural network learns how to reach from said input to said output, within predefined tolerances' values; (Fang (On) Page 1096, Left an artificial neural network can be used as the surrogate model “Artificial neural network is a powerful method to formulate the relationship between a set of input variables and output results in complex systems … Regarding the selection of surrogate models, … They also claimed that ANN should be good for very large design problems”)
d) 	creating an optimizer in which the input is a new design data set, to be used for a new car's design, and defining ranges of possible values for such new data set, and defining safety goals based on said safety parameters, and using said neural network as a simulator, in order to find optimized values for said new design data set in terms of expected safety of said new car; and (Fang (On) Page 1098, Right the automobile design is optimized (an optimizer) by searching the design space (input is a new design data set) using regions (defining ranges of possible values for such new data set) “Then, the lower and upper bounds of the i-th design variable of (k+1)-th subregion can be determined by:”, Page 1105, Left specific crash parameters (based on said safety parameters) can be maximized/minimized (defining safety goals) using the surrogate model (using said neural network to find optimized values) “For example, Hou et al. (2008b) adopted surrogate modeling to optimize the single, double, triple and quadruple cell sectional columns, aiming to maximize the SEA and minimize the peak force Fmax”)

Fang (On) does not appear to explicitly disclose: e)  based on such optimized values of said new design data set, performing a recurring process of freezing parameters' values and updating said new car's design, until all said optimized values are implemented in such new design.

	However Rzesnitzek teaches:
e) 	based on such optimized values of said new design data set, performing a recurring process of freezing parameters' values and updating said new car's design, until all said optimized values are implemented in such new design (Rzesnitzek Slide 14 a desired number of variables are held constant (freezing parameters’ values and updating said new car’s design) from a previous optimization stage in a current optimization stage (based on such optimized values of said new design data set), where the process could be repeated since the results are wholly predictable (until all said optimized values are implemented 
    PNG
    media_image1.png
    241
    386
    media_image1.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model comprising FEA runs and multi-stage design optimization disclosed by Fang (On) with the freezing and optimizing remaining parameters from a previous optimization stage disclosed by Rzesnitzek.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the convergence to the optimum design (Rzesnitzek Slide 17 “We see significant improvement of the response EM in Stage II”)

Fang (On) in view of Rzesnitzek does not appear to explicitly disclose: that the design parameters are of existing cars’ models.

However Stander (Metamodeling) teaches:
a) 	collecting design data sets which include values of design parameters of existing cars' models and values of parameters of related analyzed data; (Hamza (Thesis) Page 16 the numerical models correspond to real-world vehicles (of existing cars’ models) “Building real prototypes in order to perform the NHTSA standard safety tests is a requirement … Instead, numerical approximation models have to be used.”, and Page 4 ranges of design variables are obtained (values of design parameters) “The SRSM (Sequential Response Surface Method)8 uses a region of interest, a subspace of the design space, to determine an approximate optimum. A range is chosen for each variable”, and Page 8 – 10 various values are obtained to evaluate the optimum design using a finite element crash model (values of parameters of related analyzed data) “The crash model for the full vehicle is shown in Figure 3 for the undeformed and deformed (time = 78ms) states … The design variables are all thicknesses or gages of structural components in the engine compartment of the vehicle (Figure 4), parameterized directly in the LS-DYNA input file.”)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model comprising FEA runs and multi-stage design optimization disclosed by Fang (On) in view of Rzesnitzek with the using existing cars’ models for FEA simulations disclosed by Stander (Metamodeling).  One of ordinary skill in the art would have been motivated to make this modification in order to perform simulation based optimization of a vehicle crash (Stander (Metamodeling) Abstract and Introduction “Five examples are used in the evaluation, … (iii) a 7 variable full vehicle crash example … Along with experimental design, metamodels play a crucially important role in simulation-based optimization”)

claim 4, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and further teaches:
where said analyzed data includes data of structural finite element analysis (Fang (On) Page 1095, Left “Then, the FEA is performed at these sample points to establish surrogate models with a certain confidence of approximation for crashworthiness optimization.”)

With regard to claim 8, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and further teaches:
where said process of freezing parameters' value and related design update is a recurring process which repeats itself until all parameters get their optimized final values (Rzesnitzek Slide 14 all the design parameters have optimized values at the end of Stage II)

With regard to claim 9, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and further teaches:
where said design data sets include material properties (Fang (On) Page 1103 the simulated structures have related materials properties)



However Rzesnitzek teaches:
where said design data sets include dimensions, physical properties (Rzesnitzek Slide 13 design variables comprise thicknesses and depth (dimensions), and total mass of components is computed (physical properties))
It would have been obvious to one of ordinary skill in the art to combine the surrogate model comprising FEA runs disclosed by Fang (On) with the design variables comprise dimensions and physical properties disclosed by Rzesnitzek.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Rzesnitzek Slide 13).

With regard to claim 10, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1.

Fang (On) does not appear to explicitly disclose: where said design data sets include design features.

However Rzesnitzek teaches:
where said design data sets include design features (Rzesnitzek Slide 13 design variables comprise thicknesses and depth and total mass of components is computed)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model comprising FEA runs disclosed by Fang (On) with the design variables comprise dimensions and physical properties disclosed by Rzesnitzek.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Rzesnitzek Slide 13).


With regard to claim 11, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1.

Fang (On) does not appear to explicitly disclose: which reveals dormant correlations between said design data sets and a car's safety.

However Rzesnitzek teaches:
which reveals dormant correlations between said design data sets and a car's safety (Rzesnitzek Slide 3 designs have a related safety performance (between said design data sets and a car’s safety), and Slide 16 ANOVA analysis shows the correlation strength between design variables and the design objectives (reveals dormant correlations))
(Rzesnitzek Slide 17 “We see significant improvement of the response EM in Stage II”).

With regard to claim 12, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 11, and further teaches:
which reveals unknown correlations between said design data sets and a car's safety (Rzesnitzek Slide 3 designs have a related safety performance (between said design data sets and a car’s safety), and Slide 16 ANOVA analysis shows the correlation strength between design variables and the design objectives (reveals unknown correlations))
which reveals unknown correlations between said design data sets and the impact of a crash situation on the human body (Fang (On) Page 1092, Bottom the safety performance can be related to the human body injury metrics during a crash)

With regard to claim 13
where said safety data sets include crash test safety scores (Fang (On) Page 1092, Bottom the safety performance can be related to the human body injury metrics during a crash)

With regard to claim 16, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and further teaches:
where said range of possible values in the optimizer is narrowed to a constraint definition of a fixed value which is a design must. (Rzesnitzek Slide 14 a desired number of insignificant variables are “frozen” instead of being able to have modified values)

With regard to claim 17, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and further teaches:
where said safety goals refer to crash test scores. (Fang (On) Page 1092, Right – 1093, Left desired acceleration/velocities (crash test scores) can be optimized to limit occupant injury (said safety goals) “As a variant of Intr, (IntrV) intrusion velocity is also utilized as a design criterion in the literature. In general, a high acceleration implies a large impact force exerted on occupants and can result in a high risk of injury to occupants”)

claim 18, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and further teaches:
where said safety goals refer to crash statistics data of real-world safety during crash situation (Fang (On) Page 1092, Right – 1093, Left desired acceleration/velocities (crash data) can be optimized to limit occupant injury (said safety goals), where the desired acceleration/velocities are directly related to injuries that would be sustained by real-world occupants (or real-world safety during crash situation) “As a variant of Intr, (IntrV) intrusion velocity is also utilized as a design criterion in the literature. In general, a high acceleration implies a large impact force exerted on occupants and can result in a high risk of injury to occupants”, the Page 1093, Right the design criteria to reduce occupant injury can relate to average force (crash statistics data) “Toksoy and Güden Favg (2011)) suggested to keep at a low level to reduce the risk of occupant injury”)

With regard to claim 23, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and further teaches:
where said optimizer uses a genetic algorithm. (Fang (On) Page 1094, Right “genetic algorithms (GA) could be a useful choice. The advantage of gradient-free methods is that they may converge to the global optimum … A practical compromise is to limit the number of nonlinear FEA runs by the predefined population size and number of generations,”)

With regard to claim 25, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and further teaches:
where said optimizer uses a brute force algorithm (Rzesnitzek Slide 4 the first stage of the design space search is described as a “brute force approach”)

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling), and further in view of Rayamajhi et al. “Geometrical compatibility in structural shape optimisation for crashworthiness” (henceforth “Rayamajhi”).  Fang (On), Rzesnitzek, Stander (Metamodeling) and Rayamajhi are analogous art since they are in the same field of vehicle design using simulations, and since they solve the same problem of optimizing a vehicle design in terms of safety.

With regard to claim 2, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: where said design data sets include direct design parameters.

However Rayamajhi teaches:
where said design data sets include direct design parameters (Rayamajhi Page 48, Right “In a simple case where two parameters are interdependent on each other, if the information of one parameter is known then the second parameter can be modified accordingly … In a simple dependency, mathematical expressions are used whereas for conditional dependency, variables are calculated in-terms of some conditions such as if, then or else … Hence for the dependent parameters (A and B), the design space is constantly changing depending on the driving parameter (in this case parameter H and A) and this has to be taken into consideration to explore more design configurations”)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model comprising FEA runs and multi-stage design optimization disclosed by Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) with the parameters that can be specified directly or computed from another parameter disclosed by Rayamajhi.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the success of optimizing the automobile structure shape (Rayamajhi Abstract “This paper presents a parametric shape optimisation approach using special parameterisation techniques for shape optimisation of structures with respect to crashworthiness … The success of shape optimisation depends on the type of parameterisation used. It is, therefore, important to choose a set of shape parameters which allow for larger range of shape configurations”)

claim 3, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: where said design data sets include calculated design parameters.

However Rayamajhi teaches:
where said design data sets include calculated design parameters (Rayamajhi Page 48, Right)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model comprising FEA runs and multi-stage design optimization disclosed by Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) with the parameters that can be specified directly or computed from another parameter disclosed by Rayamajhi.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the success of optimizing the automobile structure shape (Rayamajhi Abstract “This paper presents a parametric shape optimisation approach using special parameterisation techniques for shape optimisation of structures with respect to crashworthiness … The success of shape optimisation depends on the type of parameterisation used. It is, therefore, important to choose a set of shape parameters which allow for larger range of shape configurations”)

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling), and further in view of Hamza, K. “DESIGN FOR VEHICLE STRUCTURAL CRASHWORTHINESS VIA .

With regard to claim 5, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 4, and does not appear to explicitly disclose: where said finite element analysis includes specific postprocessing operations in order to obtain discrete parameters' values that can be used in said neural network's input layer.

However Hamza (Thesis) teaches:
where said finite element analysis includes specific postprocessing operations in order to obtain discrete parameters' values that can be used in said neural network's input layer. (Hamza (Thesis) Page 63 a component database can be constructed from FE model simulations to discretize an automobile structural design “The task of generating the component database is quite elaborate, however, once generated for a family of cross-sections, they can be used in any EM model much like a civil engineer uses steel-section table … 1. Construct a base FE model of the cross-section in question … 3. Run the FE-model for the axial”)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model comprising FEA runs and multi-stage design optimization disclosed by (Hamza (Thesis) Page 55 “Thus, the crash mode observed in EM is a similar allocation of crash energy to structural zones as a crash mode that occurs in the detailed FE model” and Page 56 “However, it is hypothesized that the observed desirable crash mode can be carried over from the reduced order dynamic model to the detailed FE model,”)

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling), and further in view of Untaroiu, C. “DEVELOPMENT AND VALIDATION OF A FINITE ELEMENT MODEL OF HUMAN LOWER LIMB” (henceforth “Untaroiu (Thesis)”).  Fang (On), Rzesnitzek, Stander (Metamodeling) and Untaroiu (Thesis) are analogous art since they are in the same field of vehicle design using simulations, and since they solve the same problem of optimizing a vehicle design in terms of safety.

With regard to claim 14, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and further teaches:
where said safety data sets include real-world statistics data relating to safety of said cars' models during crash situations; (Fang (On) Page 1108, Right a surrogate model to optimize crashworthiness (related to safety of said cars’ models) can be validated using experimental data (real-world statistics during crash situations) “When uncertainties are presented, crashworthiness optimization could become challenging. Surrogate-based Monte Carlo simulation (MCS) is recommended to quantify the data of uncertainties during optimization iterations. Besides, the experimental validation of robust and/or reliable optimization results is recommended”)

Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) does not appear to explicitly disclose: that the safety data sets include real-world statistics data relating to pedestrians during crash situations.

	However Untaroiu (Thesis) teaches:
where said safety data sets include real-world statistics data relating to pedestrians during crash situations; (Untaroiu (Thesis) Page 3 - 6 the front-end design can be optimized to mitigate pedestrian injury (safety of pedestrians during crash situations) using FEM, where the results of the model could simulate the impact of the car with a pedestrian “the optimization of vehicle front-end design features over the risk of pedestrian injury … An important alternative to physical devices and cadaver tests has become computer simulations using mathematical models … modeling using the finite element method (FEM) … Therefore, an advanced FE model would permit the study of car-pedestrian impacts in different scenarios”, and Page 7 - 8 the pedestrian model was validated using real world testing to accurately simulate desired crash situation effects “The flesh covering the bones is compressed during the impact. The material properties of flesh are poorly understood. Therefore, in this study the material model of flesh was assumed as isotropic quasi-linear viscoelastic (QLV) and its material coefficients were identified by optimization based on compression step-and-hold tests.”)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model comprising FEA runs and multi-stage design optimization disclosed by Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) with the simulating impact of a car with an experimentally verified pedestrian model disclosed by Untaroiu (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to more accurately simulate the pedestrian during a crash situation (Untaroiu (Thesis) Page 8, Bottom)

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling), and further in view of Asadkarami, A. “Vehicle Structural Design Strategies for Enhanced Safety in Side Impact Collisions” (henceforth “Asadkarami”).  Fang (On), Rzesnitzek, Stander (Metamodeling) and Asadkarami are analogous art since they are in the same field of vehicle design using simulations, and since they solve the same problem of optimizing a vehicle design in terms of safety.

claim 15, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and further teaches:
where said safety data sets include real-world statistics data relating to safety of said cars' models during crash situations; (Fang (On) Page 1108, Right a surrogate model to optimize crashworthiness (related to safety of said cars’ models) can be validated using experimental data (real-world statistics during crash situations) “When uncertainties are presented, crashworthiness optimization could become challenging. Surrogate-based Monte Carlo simulation (MCS) is recommended to quantify the data of uncertainties during optimization iterations. Besides, the experimental validation of robust and/or reliable optimization results is recommended”)

Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) does not appear to explicitly disclose: that the safety data sets include real-world statistics data relating to passengers of adjacent vehicle during crash situations.

	However Asadkarami teaches:
where said safety data sets include real-world statistics data relating to passengers of adjacent vehicles during crash situations; (Asadkarami Page ii dummies are used to simulate a crash using a finite element model to optimize a vehicle design (optimized values for a new design data set) “finite element model of a … US Side Impact Dummy, and a target vehicle (1990 Ford Taurus), Phase 2).  The previously developed simulation package was utilized to investigate the effect of the collision parameters on the occupant injury likelihood within this phase … The results of the previous phases were utilized in this phase to develop a strategy for optimizing the stiffness of the side structure elements, thus minimizing the injury liklihood”, and Page 22 the dummies can be for any desired vehicle occupant during a crash (to passengers adjacent vehicles during crash situations) “The injury indices defined on an instrumented ATD gives a quantitative assessment of injury risk to a vehicle occupant in a similar real-world crash”, and Page 24 the SID can be developed based on real world experimental data (real-world statistics data relating to) “obtained data from 49 detailed experiments with cadaver specimens to develop an injury index that relates human thoracic and abdominal injury in the cadavers with the mechanical response of the surrogate occupant used in their studies, i.e. the SID”)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model comprising FEA runs and multi-stage design optimization disclosed by Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) with the finite element side impact dummy disclosed by Asadkarami.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a vehicle design for safety (Asadkarami Page ii)

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling), and further in .

With regard to claim 19, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: where weights of said neural network are being updated using a gradient decent method.

However Zhu (Metamodeling) teaches:
where weights of said neural network are being updated using a gradient decent method. (Zhu (Metamodeling) Page 731, Right “The general form of a feedforward ANN with one hidden layer … The most common method for training is back propagation (BP), which is based on gradient descent [28].”)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model comprising FEA runs and multi-stage design optimization disclosed by Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) with the method of optimizing weights of a neural network disclosed by Zhu (Metamodeling).  One of ordinary skill in the art would have been motivated to make this modification in order to train a desired neural network (Zhu (Metamodeling) Page 731, Right).

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling), and further in view of Ding et al. “Evolutionary artificial neural networks: a review” (henceforth “Ding”).  Fang (On), Rzesnitzek, Stander (Metamodeling) and Ding are analogous art since they are in the same field of vehicle design using simulations, and since they solve the same problem of optimizing a vehicle.

With regard to claim 20, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: where weights of said neural network are being updated using a genetic algorithm method.

However Ding teaches:
where weights of said neural network are being updated using a genetic algorithm method. (Ding Abstract “This paper reviews the use of evolutionary algorithms (EAs) to optimize artificial neural networks (ANNs) … We then provide a brief survey on the basic theories and algorithms for optimizing the weights,”)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model comprising FEA runs and multi-stage design optimization disclosed by Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) with the method of optimizing weights of a neural network disclosed by Ding.  One of ordinary (Ding Abstract).

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling), and further in view of Liu, Y. “Surrogate-assisted unified optimization framework for investigating marine structural design under information uncertainty” (henceforth “Liu (Thesis)”), and further in view of Peherstorfer et al. “Dynamic data-driven reduced-order models” (henceforth “Peherstorfer”).  Fang (On), Rzesnitzek, Stander (Metamodeling), Liu (Thesis) and Peherstorfer are analogous art since they are in the same field of vehicle design using simulations, and since they solve the same problem of optimizing a vehicle.

With regard to claim 21, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: where a specific parameter of said design data sets will be excluded from said input layer of the neural network if such parameter's values are not continuous, and such resulted reduced-size neural network will be duplicated to the number of such non-continuous values, and each of the duplications will be adjusted to a different specific value from the group of said non-continuous values, based on a subset of said design data sets associated with such value.

However Liu (Thesis) teaches:
where a specific parameter of said design data sets will be excluded from said input layer of the neural network if such parameter's values are not continuous, and such resulted reduced-size neural network will be duplicated to the number of such non-continuous values, and each of the duplications will be adjusted to a different specific value from the group of said non-continuous values, based on a subset of said design data sets associated with such value, (Liu (Thesis) Page 35 “RBF can be regarded as a simple type of artificial neural networks, where the radial basis functions act as the activation function in the network”, and Page 48 a plurality of surrogate models are generated using sample points belonging to the same combination of discrete variable values “However, RBF is based on the continuous assumption, and it may not work well with discrete variables.  The strategy applied here is to separate discrete variables when building the RBF surrogate model. The sampling points observed for surrogate modeling are first divided into separate clusters based on different combination of discrete variable value set … The cluster that is labeled with the same discrete part x^D is identified and chosen for surrogate training”)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model comprising FEA runs and multi-stage design optimization disclosed by Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) with the method of training a plurality of surrogate models based on combinations of discrete parameter values disclosed by Liu (Thesis).  One of ordinary skill in the art would have (Liu (Thesis) Page 48).

Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling), and further in view of Liu (Thesis) does not appear to explicitly disclose: that the duplicated neural networks adjusted to a specific value from the group of said non-continuous values are so it can be later used by said optimizer for a new car's design which has such specific value of said specific parameter.

However Peherstorfer teaches:
a reduced order model later used by an optimizer for a design which a specific value from a group of non-continuous values. (Peherstorfer Page 33 regions of the parameter domain have constant plate thickness (specific value from a group of non-continuous values) 
    PNG
    media_image2.png
    116
    370
    media_image2.png
    Greyscale
, and Page 23 reduced order models are constructed offline over a subset of the parameter domain (later used by) “In localization approaches, multiple ROMs are built offline and one of them is selected online depending on the current state of the system. The localization can be performed with respect to the parameter domain”, and Page 40 reduced order models can be used for design (for a design) “J. Degroote, J. Vierendeels, K. Willcox, Interpolation among reduced-order matrices to obtain parameterized models for design”)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model over combinations of discrete variable values in the design parameter space disclosed by Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) and further in view of Liu (Thesis) with the method of training a plurality of surrogate models offline for later user online in a design application disclosed by Peherstorfer.  One of ordinary skill in the art would have been motivated to make this modification in order to obtain simulated structural response results more quickly (Peherstorfer Abstract “Existing methods build the reduced-order models in a computationally expensive offline phase and then use them in an online phase to provide fast predictions of the system”, and Page 22 “In this paper we develop the algorithms that would make use of such data to enable online adaptation of structural response ROMs.”)

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling), and further in view of Tylko et al. “Responses of the Q6/Q6s ATD Positioned in Booster Seats in the Far-Side Seat Location of Side Impact Passenger Car and Sled Tests” (henceforth “Tylko”).  Fang (On), Rzesnitzek, Stander (Metamodeling) and Tylko are analogous art since they are in the same field of vehicle design using simulations, and since they solve the same problem of optimizing a vehicle in terms of safety.

claim 22, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: where said design data sets include present and past cars' models.

However Tylko teaches:
where said design data sets include present and past cars' models. (Tylko Page 314, Right present and past car models can be used in vehicle safety testing “The vehicle sample included new vehicles as well as vehicles that had been previously tested in frontal barrier crash tests.  The structural integrity of the vehicles, and specifically the occupant compartments were inspected and confirmed prior to subjecting the vehicles to a side impact test.”)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model over combinations of discrete variable values in the design parameter space disclosed by Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) with the intention of using new and previously tested vehicles for safety testing and/or analysis disclosed by Tylko.  One of ordinary skill in the art would have been motivated to make this modification in order to obtain safety result related to said vehicles (Tylko Abstract “Data from nine side impact sled tests simulating a EuroNCAP AEMD barrier test were analyzed with data obtained from 44 side impact crash tests … Head and chest responses were recorded and ATD motions were tracked with high-speed videos”)

Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling), and further in view of Sevastyanov et al. (US 2007/0005313) (henceforth “Sevastyanov (313)”).  Fang (On), Rzesnitzek, Stander (Metamodeling) and Sevastyanov (313) are analogous art since they are in the same field of vehicle design using simulations, and since they solve the same problem of optimizing a vehicle in terms of safety.

With regard to claim 24, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: where said optimizer uses a gradient decent algorithm.

	However Sevastyanov (313) teaches:
where said optimizer uses a gradient decent algorithm (Sevastyanov (313) Paragraph 11 gradients are used to iteratively improve the solution for single objective functions (optimizer uses) “Use of gradients for determination of direction for the next step works perfectly when a single objective function is optimized”, and Paragraph 115 gradients can also be used for multi-objective optimization (a gradient decent algorithm) “The Concurrent Gradients Analysis method of the present invention determines the area of simultaneous improvement for all objective functions”)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model over combinations of discrete variable values in the design parameter (Sevastyanov (313) Paragraph 113 “CGA is the most efficient optimization approach for design of airplanes, automobiles, turbines, ships, etc.”)

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling), and further in view of Duddeck et al. “Topology optimization for crashworthiness of thin-walled structures under axial impact using hybrid cellular automata” (henceforth “Duddeck”).  Fang (On), Rzesnitzek, Stander (Metamodeling) and Duddeck are analogous art since they are in the same field of vehicle design using simulations, and since they solve the same problem of optimizing a vehicle in terms of safety.

With regard to claim 26, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: where said analyzed data includes simulated data of macro element analysis.

	However Duddeck teaches:

analyzed data includes simulated data of macro element analysis (Duddeck Page 418, Right to Page 419, Left a macro element crash model is used for crash simulations (simulated data of macro element analysis) of crash behavior (analyzed data) “In the Ground Structure Approach (GSA), the design space is filled with elementary macro-elements (often beams) with a simplified crash behavior … The advantage is that non-linear crash simulations can be used without high numerical effort.”)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model over combinations of discrete variable values in the design parameter space disclosed by Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) with the ground structure approach of crash modeling disclosed by Duddeck.  One of ordinary skill in the art would have been motivated to make this modification in order to make the crash simulation easier to execute (Duddeck Page 419, Left).

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling), and further in view of Sagi et al. “Multi-objective Optimization in the Conceptual Phase of Vehicle Development” (henceforth "Sagi").  Fang (On), Rzesnitzek, Stander (Metamodeling) and Sagiare analogous art since they are in the same field of vehicle design using simulations, and since they solve the same problem of optimizing a vehicle in terms of safety.

With regard to claim 27, Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: with multiple optimization sessions during a new car's 

However Sagi teaches:
with multiple optimization sessions during a new car's design cycle, each is based on existing partial design data set available at the time, such that said optimizer provides optimized design recommendation towards the next design phase, and towards such next optimization session, which will use an extended design data set (Sagi Abstract and Figure 1 and 2 optimization can occur over an extended period of time during the conceptual phase (multiple optimization sessions based on existing partial design data), with earlier phases feeding into later phases (optimizer provides optimized design recommendation towards the next phase/session), and later phases have more detail (e.g. doors and apparently bumper) “Development of the optimization model, based on evolutionary algorithms, that is able to handle a large number of variables, constraints and objectives, and the usage of vehicle dynamics simulation tools, is a precondition for a complete solution for the conceptual phase of vehicle development” 
    PNG
    media_image3.png
    300
    683
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    270
    523
    media_image4.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the surrogate model over combinations of discrete variable values in the design parameter space disclosed by Fang (On) in view of Rzesnitzek, and further in view of Stander (Metamodeling) with the iterative car design optimization over phases disclosed by Sagi.  One of ordinary skill in the art would have been motivated to make this modification in order to improve a vehicle design (Sagi Page 1 “Improvements can be achieved through innovations and optimization, reducing development time and costs”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lanzi et al. “Neural network systems to reproduce crash behavior of structural components” teaches that detailed finite element models must be validated and tuned by experimental tests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129